Exhibit 10.5



CERTAIN INFORMATION IDENTIFIED WITH [***] HAS BEEN EXCLUDED FROM THIS
EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.



Amendment to



SUPPLY AND LICENSE AGREEMENT DATED 30 JULY 2020 (“Agreement”)



Between



Novavax, Inc.



And



Serum Institute of India Private Limited



This Amendment (“Amendment”) to the SUPPLY AND LICENSE AGREEMENT dated July 30,
2020 (“Agreement”), is entered into between Novavax, Inc., a Delaware, USA
corporation having its principal place of business at 21 Firstfield Road,
Gaithersburg, MD 20878 USA (“Novavax”, which expression shall, unless repugnant
to the context thereof, mean and include its Affiliates) and Serum Institute of
India Private Limited, a company incorporated under the Companies Act, 1956 with
registration number U80903PN1984PTC03294, and having its registered address as
212/2, Off Soli Poonawalla Road, Hadapsar, Pune 411028 (“SIIPL”, which
expression shall, unless repugnant to the context thereof, mean and include its
successors and permitted assigns), and is entered into and made effective as of
September 11, 2020 (“Effective Date of Amendment”). All capitalized terms or
otherwise undefined terms herein this Amendment shall have the same meaning and
interpretation as in the Agreement



WHEREAS, Novavax and SIIPL entered into said Agreement under which Novavax
agreed to (a) continuously supply to SIIPL Vaccine Components as per the
Forecast requirement of SIIPL in the SIIPL Territory, (b) grant to SIIPL an
exclusive license in the SIIPL Exclusive Territory to use the Vaccine Components
to enable SIIPL to Manufacture, and Commercialize the Product, (c) grant to
SIIPL a nonexclusive license in the SIIPL Non–Exclusive Territory to use the
Vaccine Components to enable SIIPL to Manufacture, and Commercialize the
Product, and (d) provide to SIIPL that Licensed Know–How Controlled by Novavax
or its Affiliates (including the improvements if any), in accordance with the
terms and conditions of the Agreement;



WHEREAS, subsequently, Parties have negotiated in good faith and subject to the
mutually agreed terms and conditions stated herein, Novavax has agreed to
additionally grant SIIPL a non–exclusive license to Manufacture the Drug
Substance for the purpose of Manufacturing of the Product (“Purpose of the
Amendment”); and



WHEREAS, it is the express mutual intent of Parties to amend and supplement
certain terms and conditions of the Agreement to reduce to and record in writing
the Purpose of the Amendment, and therefore Parties have mutually decided to
execute this Amendment to the Agreement; and



NOW THEREFORE, SIIPL and Novavax agree to amend the Agreement as under:







--------------------------------------------------------------------------------

1.   The definition of Vaccine Components as listed under Appendix A, Clause 86,
shall stand amended and modified as under–



“A–87 “Vaccine Components” shall mean the Adjuvant, and any reference to
“Vaccine Components” anywhere in the Agreement shall be read and interpreted
accordingly”.



2.   The definition of SIIPL Improvements as listed under Appendix A, Clause 78,
shall stand amended and modified as under–



“A–78  “SIIPL Improvements” shall mean and include all Know–How, invented or
developed during the Term (a) by SIIPL during the formulation, Manufacture,
Development and further Commercialization of the Product or (b) solely by SIPPL
during the Manufacture of the Drug Substance; provided in no case shall SIIPL
Improvements include Novavax Improvements.”



3.   Any reference to ”Product” in the Agreement shall also include a reference
to Drug Substance Manufactured by SIIPL as the context dictates



4.   The definition of Licensed Know–How as listed under Appendix A, Clause 45
shall stand modified and amended as under–



“A–45 “Licensed Know–How” means all Know–How that is Controlled by Novavax or
its Affiliates as of the Effective Date in relation to the (a) Vaccine
Components and (b) Manufacture of the Drug Substance, including any biological
materials to be mutually agreed by the Parties, and which is necessary for the
Development, Manufacture or Commercialization of Product”



5.   The definition of Licensed Patents as listed under Appendix , Clause 46
shall stand modified and amended as under–



“A–46 “Licensed Patents” means the Patent Rights of Novavax in relation to the
(a) Vaccine Components and (b) Drug Substance, and which are licensed to SIIPL
under this Agreement, and which are annexed herein as Appendix C.”



6.   The definition of DS Price as listed under Appendix A, Clause 29, shall
stand amended and modified as under–



“A–29 “DS Price” means [***].



7.   The definition of DP Price as listed under Appendix A, Clause 27, shall
stand amended and modified as under–



“A-27 “DP Cost” means [***]



8.   The definition of Adjuvant Price as listed under Annexure A, Clause 2,
shall stand amended and modified as under-



“Adjuvant Price” means [***]



9.   Any and all references to “DP Price” in Agreement shall be replace with “DP
Cost”.



2

--------------------------------------------------------------------------------

10. In Article 2 Clause 2.4 (a) of the Agreement, the words “the Drug Substance
and”, shall be deleted, and the modified and amended Article 2 Clause 2.4 (a) of
the Agreement shall now state as under–



“a   Supply of Vaccine Components. During the Term, Novavax will have [***] with
respect to obtaining and maintaining the facilities and necessary raw materials,
equipment, qualified personnel, Regulatory Approvals, licenses, and permits, to
Manufacture and deliver to SIIPL the Vaccine Components in accordance with this
Agreement. Novavax will solely be responsible for all vendors, employees,
contractors, and other Persons employed or engaged by it to Manufacture the
Vaccine Components. Novavax will provide to SIIPL [***] necessary to enable
SIIPL to formulate the components of the Vaccine Components (i.e., the
Adjuvant), [***], so as to enable SIIPL to formulate the Vaccine Components and
Manufacture the Product.”



11. Article 3 (Global Allocation Tenets) shall now state as follows



The Parties are aware that Novavax is under a contractual arrangement with the
Coalition for Epidemic Preparedness Innovations (“CEPI”) under which Novavax has
committed to sell [***] Product to a global allocation body endorsed by CEPI.
Given the uncertainty associated with the global purchase of COVID-19 vaccine
during the Pandemic Period, including the Product, the Parties agree that the
JSC shall operate in full conformity with Novavax’ obligations to CEPI and to
the global allocation body it endorses. Furthermore, the Parties agree that
during the Pandemic Period, for all Product for which the Drug Substance
component has been Manufactured at any other location besides at a facility
owned or controlled by SIIPL or an Affiliate, shall only be made available for
purchase by the global allocation body endorsed by CEPI, currently expected to
be the “COVAX Facility” or such other purchasing authority that Novavax in good
faith represents has been endorsed and approved by CEPI. The JSC agrees to
review and approve all such purchases during the Pandemic Period as directed by
Novavax under its arrangement with CEPI.

[***]



12. Article 4, Clause 4.5 (a) of the Agreement shall stand amended and modified
as under–



“a.  Documentation. Novavax will provide SIIPL with applicable information,
reports, documents, certificates, and any other materials regarding Vaccine
Components and Licensed Know–How that are [***] for SIIPL to Manufacture the
Product, to Develop the Product and to obtain and maintain Regulatory Approval
for the Product in the SIIPL Territory. Novavax will submit, maintain, and keep
updated drug master files for the Vaccine Components and each facility in which
Novavax Manufactures the Vaccine Components, SIIPL will submit, maintain, and
keep updated drug master files for the Product and each facility in which SIIPL
Manufactures the Product, and, following the Technology Transfer, for the Drug
Substance and each facility in which SIIPL Manufactures the Drug Substance.”



13. Article 4 Clause 4.7 of the Agreement shall stand amended and modified as
under–



“4.7      Regulatory Inquiries. Novavax will [***] notify SIIPL in writing of
any governmental or regulatory inquiries, inspections, or audits directly
related to the Vaccine Components and Licensed Know–How and any findings related
to the same. SIIPL will [***] notify Novavax in writing of any governmental or
regulatory inquiries, inspections, or audits directly related to the Drug
Substance and any findings related to the same.  SIIPL will permit such
governmental or regulatory body to inspect and audit its facilities and

3

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

documents, including facilities and documents of its contract manufacturer(s),
related to Vaccine Components at [***] cost and expense, and notify and update
Novavax of such inquiries, inspections and audits.”



14. Article 5, Clause 5.1 of the Agreement shall stand amended and modified as
under–



“5.1 Technology Transfer. Within [***], Novavax shall transfer to SIIPL (a) all
Licensed Know–How Controlled by Novavax that is (a) necessary to Manufacture the
Drug Substance, including transfer of [***], and (b) necessary to use the
Vaccine Components, for the Manufacture of the Product, including assays,
specifications, diagrams, technology, manufacturing process descriptions,
protocols, and other written know–how by providing copies or samples of relevant
documentation, materials, and other embodiments of any such Licensed Know–How
(“Technology Transfer”).”



15. Clause 5.2 stated hereunder shall be inserted in in the Agreement and shall
follow Clause 5.1 of the Agreement–



“5.2 Drug Substance Manufacture: In addition to the Clause 5.1 of the Agreement,
as amended, stated hereinabove, the Parties further agree that for the purpose
mentioned in the Amendment, the Technology Transfer and process Development and
Manufacture of the Drug Substance shall be dealt in the manner provided
hereunder:



5.2.1 Premises: The Parties hereby agree that SIIPL shall perform Technology
Transfer, Process Development and any Manufacture and further Development of
Drug Substance at SIIPL’s manufacturing facility, subject to the terms and
conditions set forth in this Amendment.



5.2.2 Provision Raw Materials. The Parties agree that SIIPL shall be free to
procure the raw materials necessary for SIIPL to Manufacture the Drug Substance.
In the event SIIPL and Novavax agree that SIIPL may procure certain critical raw
materials from certain of Novavax’ designated vendors, Novavax will instruct
 and authorize such designated vendors to directly transact with and supply
SIIPL such critical raw materials as well as other consumables and information
related thereto as may be necessary and required for SIIPL’s Manufacture of the
Drug Substance at SIIPL’s manufacturing facility; provided Novavax shall have no
liability and responsibility whatsoever regarding the quality of any such raw
materials supplied to SIIPL by any such designated vendor. The list of critical
raw materials and Novavax’ designated vendors is set forth in Appendix D and the
template letter of authorization to be provided by Novavax to its designated
vendors is set forth in Appendix E (provided that Novavax may provide such
authorization in any form it deems sufficient). The Parties agree that if any
raw materials are to be purchased from such Novavax’ authorized vendors, SIIPL
shall seek prior written approval from Novavax of the quantities of such raw
materials as may be required by SIIPL.”



16. Article 6, Clause 6.1.(c) shall be renumbered as Clause 6.1.(d) and the
following new Clause 6.1.(c) shall be inserted in the Agreement–



“6.4 Manufacturing License. Subject to the terms and conditions of this
Agreement, as amended, Novavax hereby grants to SIIPL a non–exclusive,
sublicensable (subject to Novavax’ prior written consent) license under the
Licensed Know–How and Licensed Patents to Manufacture the Drug Substance solely
for use in the Manufacture of the Product in the Territory during the Term in
the performance of this Agreement.”

5

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

17. In Article 7, Clause 7.2 of the Agreement shall stand amended and modified
as under–



“7.2 Vaccine Component Payment. The payments pertaining to Adjuvant Price  to be
paid by SIIPL to Novavax or its designee will be initiated [***] and will
thereafter be due and payable upon receipt of the applicable invoice from
Novavax (the “Vaccine Component Payment”).”



18. Article 9, Clause 9.1.(a) of the Agreement shall stand amended and modified
as under–



Subject to Sections 9.1(c) and 9.1(d), all proprietary rights, including any and
all Intellectual Property Rights in the Product shall be exclusively owned and
Controlled by and, shall remain exclusive property of SIIPL.



19. Clause 9.1.(e) as stated hereunder shall be inserted in the Agreement, and
shall follow Clause 9.1.(d) of the Agreement–



“e. Inventorship of SIIPL Improvements pertaining to Drug Substance shall be
determined in accordance with U.S. patent laws, and ownership shall follow
inventorship. Novavax shall [***] disclose in writing to SIIPL of any Novavax
Improvements to the Vaccine Components conceived, developed or reduced to
practice during the Term. SIIPL shall [***] disclose in writing to Novavax of
any SIIPL Improvements conceived, developed or reduced to practice during the
Term.”



20. Article 10, Clause 10.2 of the Agreement shall stand amended and modified as
under–



“10.2 SIIPL Representation and Warranty.



“a. SIIPL represents and warrants to Novavax that all Product shall be
manufactured and commercialized by SIIPL according to all Applicable Laws and
cGMPs.



b.    SIIPL Controls all rights, title, and interests in and to its Background
Intellectual Property it will use for the performance of this Agreement;
including, without limitation, the Development, Manufacture, Commercialization
or Exploitation, as applicable, of the Product and Drug Substance, and such use
shall not violate or infringe, to the best of its knowledge, any Intellectual
Property Rights of any third party.”



21. Article 14 Clause 14.2 of the Agreement shall be cancelled and instead the
clause stated hereunder shall replace said Clause 14.2–



“14.2 Supply of Drug Substance to Novavax-Parties agree that in the event
Novavax requires SIIPL to supply the Drug Substance Manufactured by SIIPL in
such quantities as may be required by Novavax for its own use, then the same
shall be done under terms and conditions (including, without limitation, [***])
mutually agreed to between the Parties in writing at the relevant time.”



14.2.2 Purchase of Drug Substance manufactured by Novavax’ designated assignee-

In the event the Parties agree that Drug Substance shall be supplied by Novavax
or its third party designee, then the Parties shall execute any and all
necessary additional agreements or instruments to such supply at the relevant
time.”





7

--------------------------------------------------------------------------------

22. The provisions of this Amendment shall be incorporated into and are hereby
made an essential part of the Agreement and this Amendment shall be co–terminus
with the Agreement.



23. Except for the terms and conditions amended or added by this Amendment, all
other  terms and conditions of the Agreement shall remain in full force and
effect.



24. Parties agree and accept that any modification or alteration or amendment to
this Amendment shall be invalid unless mutually executed in writing by both
Parties.



25. This Amendment is for the specific Purpose of the Amendment and for amending
the clauses hereinabove and nothing stated in this Amendment shall mean or be
interpreted as a waiver of any of the rights of either Party under the Agreement



IN WITNESS WHEREOF, the Parties hereto have caused their authorized
representatives to execute this Amendment on the date first above written.



For and on behalf of

    

For and on behalf of







Novavax, Inc.



Serum Institute of India Private Limited







/s/ John A. Herrmann III



/s/ [***]

Name – John A. Herrmann III



Name– [***]

Designation – Executive Vice President,



Designation – [***]

Chief Legal Officer and Corporate Secretary









8

--------------------------------------------------------------------------------

Appendix D



Authorized Vendors for Supply of Raw Materials from Novavax



[Pursuant to Regulation S-K, Item 601(a)(5), this Appendix setting forth the
authorized suppliers for supply of raw materials from Novavax has not been
filed. The Registrant agrees to furnish supplementally a copy of any omitted
appendixes to the Securities and Exchange Commission upon request; provided,
however, that the Registrant may request confidential treatment of omitted
items.]



[***]





9

--------------------------------------------------------------------------------

Appendix E



Draft Authorization Letter



Novavax, Inc. Letterhead



_______2020



Dear________

___________________



Re: Authorization for Supply of Raw Material for manufacturing of BV2373 (Drug
Substance).



NOVAVAX, INC. (“Novavax”) and SERUM INSTITUTE OF INDIA PRIVATE LIMITED (“SIIPL”)
have entered into certain Supply and License Agreement, under which Novavax has
granted SIIPL a manufacturing license for the Novavax’ BV2373 (Drug Substance)
at its manufacturing facility in India.



In this connection, we hereby authorize you to provide supply of [____] to SIIPL
in quantities up to         under terms and conditions to be negotiated between
you and SIIPL. We further authorize you to deal and transact with SIIPL directly
in order to expedite the procurement of such materials. For clarity, Novavax
shall have no responsibility for payment for any such materials or other
liability or obligation.



Sincerely



________________

Name:

Title:



CC to: Serum Institute of India Private Limited at 212/2, Off Soli Poonawalla
Road, Hadapsar, Pune 411028, India

10

--------------------------------------------------------------------------------